July 1, 2015
                    03-14-00621-CV

                COURT OF APPEALS

                   THIRD DISTRICT

                   AUSTIN, TEXAS



            FRANK SELIGER:       APPELLANT




  THE ETHIOPIAN EVANGELICAL CHURCH:             APPELLEE




      An appeal from the County Court, at law number 2
                       Austin, Texas




THE APPELLANT'S ANSWER TO THE
           APPELLEE'S BRIEF




                                               RECEIVED
                                               JUL 0 1 2015
                                             THIRD COURT OFAPPEALS
                                                 "FFREYD.KYIF        '
                                   (1757 WORDS)




                                     Respectfully written and submitted by:

                                     Frank Seliger    Pro Se



                                     Address: 2018 East Yager Lane. Austin, Texas 78754

                                     Phone:    (512)619-3493

                                     Email:     digitalfranks@att.net




                 IDENTITY OF PARTIES AND COUNSEL:




Appellant/Plaintiff



Frank Seliger

2108 East Yager Ln.

Austin, Texas 78754

Counsel for the Appellant:

Frank Seliger

Representing himself/pro se



Appellees/Defendant



The Ethiopian Evangelical Church

Counsel for the Appellee:
James Minerve
  Minerve Law Firm, Attorney

   115 Saddle Blanket Trail

  Buda, Texas 78610



                                        Table of Contents:

      1.)   A Short Summary of the Appellant's Brief
      2.)   An Analysis of Mr. Minerve's Appellee's Brief—as it pertains to his legal strategy.
      3.)   Mr. Minerve's strategically prejudicial accusations—require an explanation.
      4.)   An Evaluation of Mr. Minerve's (inappropriate) Appellee's Brief
      5.)   Conclusion (or prayer)
      6.)   Index of Authorities




                          A Short Summary of the Appellant's Brief


In my Appellants Brief—the appeal focused on the Judge Phillips' error and improper conduct when he

excluded evidence necessary for my defense... And that exclusion was inconsistent with The Texas

Rules of Civil Procedure—in the Texas Rules of Evidence—(Under section 801, Section (e))


Judge Phillips gave no legal justification for suppressing that evidence.


If the Court of Appeals will review the submitted excerpt from the Court Reporter's transcript... then I

think the court will find that the above statement is true and correct.



 An Analysis of Mr. Minerve's Appellee's Brief—as it pertains to his legal strategy
There is evidence that Mr. Minerve's Appellee's Brief was written as a tactical ploy to gain unfair legal

advantage. Here is your proof:


There is not one single solidary statement in Mr. Minerve's Appellee's Brief that addresses the focus of

my Appeal: i.e. Judicial error or misconduct as it pertains to the improper exclusion of evidence-

necessary to my defense.


He deliberately ignores the fundamental tenant of the appeals process: "An Appeal is a review of what

happened in the trial court to determine if an error occurred... and if so, whether the Appellant is

entitled to relief."


Why would Mr. Minerve... a lawyer... ignore this fundamental principal?


It is an obviously tactical move... The information in his brief (if it were true)... could only have the

effect of prejudicing the Court of Appeals against me. If the court is prejudiced against me... then they

might not even care about my appeal and my claims ofjudicial error. And... his inappropriate

objections (at the trial) caused the judicial error to occur. (He wanted the evidence to be excluded).




     Mr. Minerve's strategically prejudicial accusations—require an explanation.




Even though Mr. Minerve's Appellee Brief does not address the appropriate topic ( i.e. Alleged judicial

error)... his accusations are so false and so condemning to me personally.. .that I feel it would be unwise

for me to not address them in this Reply. If the court is at all inclined to believe the drift of Mr.

Minerve's Appellee's Brief... then these are the facts that I would like the Court to consider:


It is obvious that Mr. Minerve expects the Court of Appeals to simply believe the true and false .

information that he has provided in his Appellee's Brief—without question. The Court of Appeals
should consider that the original trial at the County Court took almost 7 hours...with witnesses and

physical exhibits.


This dispute is about a contract. The contract is extremely convoluted and ambiguous. It was written

by a non-native English speaking person with zero legal training. She did not have the English skills

necessary to write a contract which reflected the unusual conditions that both sides agreed to... How

can I prove that? It requires only two things:


1.) I can prove that both sides required unusual.. .non-standard conditions in the contract.


2.)_I can prove that there is not a single sentence in the contract— that was actually written by the

contract writer. She lifted every sentence in the contract from a canned legal contract website called

Rocketlawyer .com.


If you think about that for a minute... you may see that the two points (above) do not square logically.




She did not have the English skills.. .So... she lifted a fill- in- the- blank legal contract off the web...


Logically, the words of a canned web contract could not accurately reflect the unusual conditions that

both parties agreed to. And yet... the contract writer (with English language issues) insisted that they

did.


The canned contract required a term to be stated... even though both parties had agreed that there would

be no fixed term. To counter the required term—the contract writer included a statement (also

generated by the web site). At the time of the contract signing... she insisted that the statement would

negate the term, (and logically... it does... because it states.. ."Notwithstanding any other provision in

this contract".
Mr. Minerve's assertion that the contract had a fixed term may seem like a winning legal argument to

him... but...it is also a bold-faced lie.


His client wanted to be able to terminate the contract at any time... 3 months, 6 months, 2 years... or

whenever they said. And I agreed to that... but only if they would agree to a condition of mine:


My condition (for the contract) was that if his client wanted to terminate the contract at any time... they

could do so... but they would have to give me 3 months formal notice. I needed (and still need) 3

months to effect a move of my personal and business equipment. And that is what we agreed to.


In a court of law... I can prove that no formal 3-month notification of termination was ever given to me

by Mr. Minerve's client. Logically... the contract can not end until such notification is given.

Therefore... the contract is ongoing. The physical evidence required to prove what I have said... was

objected to by Mr. Minerve... and then improperly excluded by the trail judge without explanation. It is

the focus of my Appellant's Brief.


    An Evaluation of Mr. Minerve's (inappropriate) Appellee's Brief



   Please evaluate the structure of Mr. Minerve's Appellee's Brief; See if you do not agree with me that

   it is strange and inappropriate:


     1.)   He does not address the substance of my Appeal—at all.


     2.)   He does not discuss the judicial error that I have alleged.


     3.)   Mr. Minerve's Appellee's Brief transforms (from an Appellee's Brief) —into a Re-trial. He

     submits his evidence; and he expects that Appeals Court to accept that evidence as factual. Based

     on the true and false statements that he has provided... He expects the Appeals Court to hand down

     a ruling that will (no doubt) benefit his client and himself.
        4.)   In Mr. Minerve's legal fantasy — He assumes that the Appeals court will believe everything

        he writes—Because Mr. Minerve is so.... Honest?


        5.)   As his Brief progresses.. .Mr. Minerve assumes he has won the trial! Now it is time for his

        Appellee's Brief to transform again! In this transformation... it becomes an "Appeal of a Forcable

        Detainer". As he states in his Appellee's Brief, "This is an appeal of a forceable detainer ruling

        from a proceeding in Travis County Court #1 (that occurred on September 15th, 2104.)"

        6.)   But the Court should carefully consider this point: If Mr. Minerve is so honest... why (in his

        Appellee's Brief) did he deliberately gloss over this very important fact? :   Two separate judges

        (Judge Phillips and Judge Wong) at two separate hearings - (as recently as March 31st, 2015) heard

        all the evidence that Mr. Minerve put forward: requesting "forceable detainer"... and both judges

        ruled against his requests.


        On March 31st, 2015...Judge Wong argued with Mr. Minerve about his petition for "forceable

        detainer" and then Judge Wong stated that the evidence that Mr. Minerve presented (in support of

        Forceable Detainer)... did not support the legal arguments that he was making. (That was a very

        polite way of saying that Mr. Minerve was trying to feed the court false information to achieve an

        unjust objective.) Judge Wong appeared disgusted and stated abruptly... "Motion Denied!". A

        court reporter was present and that transcript is available... (I can submit it... if the Appeals Court

        would like to review it.)


7.) When Mr. Minerve asks for "a writ ofpossession to issue immediately"—what does that really mean?
    (The Appeals Court cannot know unless I tell them.) It means that Mr. Minerve is asking for the court

    to grant himthe unlimited power. He will then use thatpower to destroy millions of dollars worth of my

    equipment that I need for my business. He wants the court to force me to move off of a property

    "immediately". It would take approximately 3 months to safely move the equipment off the property in

    question—so that it would not be damaged. The destruction of that equipment would mean financial
destruction and bankruptcy for me. There is no possible way to move all that equipment "immediately".

But that is the power that Mr. Minerve is asking the court to grant him.

Conclusion (or prayer):


  I think it should be obvious (using the evidence in Mr. Minerve's Appellee's Brief) - that he is

 attempting to manipulate the court into conducting a full review of the facts of the case (as he presents

the facts and non-facts). He is also baiting me to answer his accusations in some formal way to the

 Court of Appeals. So, instead of an exploration of the allegation of "Judicial error" Mr. Minerve would

 like this Appeal to degenerate into some sort of written shouting-match argument between the disputing

 parties... I am concerned that his objective would degrade the legitimacy of my Appellant's Brief.


I'm just a pro se individual... But I do not think it would be fair or just for the Court of Appeals to

attempt to re-try this case based on the one-sided information that Mr. Minerve has provided. The court

does have the information it would need to determine if judicial error occurred at the trial.


Thank you for taking the time to consider my "Answer".


                                  INDEX OF AUTHORITIES


Rules of Civil Procedure—in the Texas Rules of Evidence—fUnder section 801. Section (e))
   CERTIFICATE OF SERVICE


A complete copy of this document was   Most respectfully submitted:
sent to...


The Appellee's attorney:

James Minerve


115 Saddle Blanket Trail

Buda, Texas 78610

(Copy sent bymail onJuly 6th, 2015)              Frank Seliger Pro se